l.`"i l "

 

t "\-iiii`
iv §Q .i¢s.` i. _.il h
\‘Z . ,¢‘.‘!'a~= -
ah . .
n,zhsig

07 CV 654

index No

UN|TED STATES D|STR|CT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

JOHANNES B. KALVAIT|S,`
CON|PLA|NT
Plaintiff,

-against-

COHEN & SLANIOWlTZ, LLP and COLORADO
CAPITAL INVESTNIENTS, lNC.

Defendants.

 

 

 

lNTRODUCTlON
i. 'l'his is an action for actual and statutory damages brought by the plaintiff

JOl-l/-\NNES KALVA|TIS, an individual consumer, against defendants COl-ll':`l\l &
SLAl\/lOVVlTZ, LLP (“Defendant” or “COl-lEN & SLA|\/iOVV|TZ”) and COLORA_DO
CAP|TAL lNVESTl\/lENTS, lNC. (“Defendant” or “COLORADO CAP|TAL”)for
violations of the Fair Debt Co|lection Practices Act, i5 U.S.C. § 1692 et seq.
(“FDCPA”) which prohibits debt collectors from engaging in abusive,.d-eceptive
and unfair practices Defendants violated the Act by knowingly bringing a legal
action against the plaintiff in an in‘iproperjudicial district and failing to provide the

plaintiff with notice of that lawsuit. Despite knowledge of its unlawful activities,

 

Case 1:07-cv-00654-BS.]-RLE Document 1 Filed 01/26/07 Page 2 of 5

defendants continued to take advantage of their illegal conduct by obtaining a
defaultjudgrnent against plaintiff and placing a lien on theplaintiff’s bank account
JUR|SD|CTION
' 2. Jurisdiction of this court arises under 15 U.S.C. § 1692k(d) and 28
U.S.C. § 1337. Venue in this district is proper because the defendants regularly
conduct business here. n
PARTIES

3. Piaintiff JOl-lANNES KALVA|T|S is a natural person residing at 1617 =
Fannin St., Apt. 3015, l-louston, TX 77002.

4. Defendant COHEN & Sl_Al\/lOVV|`l'Z, LLP is a New York-corporation
engaged in the business of collecting debts in this state with its principal place of_
business located in Woodbury, l\lew York. Defendant regularly attempts to collect
debts allegedly due to another, and is a “debt collector" as defined by 15 U.S.C. §
1692(a)(6).

5. Defendant COLORADO CAP|TAL ll\|VES`l'|\/lENTS, lNC. is a 'l'exas
corporation engaged in the business of collecting'debts in this state with its
principal place of business located in Hurst, Te'xas. Defendant regularly attempts
to collect debts allegedly due to another, and is a “debt collector" as defined by
15 U.S.C. § 1692(a)(6). _

/// `

///

 

Case 1:07-cv-00654-BS.]-RLE Document 1 Filed 01/26/07 Page 3 of 5

FACTUAL ALLEGATl-ONS

6. On or around August 5, 2005 defendant |aW firm COl-IEN &
'S_l_AN|OVVlTZ,-\acting on behalf of debt collection firm COLORADO CAP_|TAL, _ '
began to attempt to collect an alleged consumer debt from the plaintiff by pulling
' a copy of his Experian Credit Report. That'report indicated that the plaintiff
resided in Texas and provided his Texas address. n

7. After. reviewing the plaintiffs credit report, the defendant COHEN &
sLAr\/lownz proceeded re iiie euii egeinei lthe piermirr en behalf er coi_oRAo`o
CAPITAL for an alleged consumer debt in the Civil Court of the City of While
Pleine in the county er weeieheeier, New Yerk. n

8. Despite it’s knowledge of the plaintiffs Texas residency, defendants
purportedly attempted _to serve plaintiff with notice of the lawsuit at his oid
address in New York which defendants knew was no longer valid. Defendants
never attempted to serve the piaintiff at his current residence in Texas, and the
plaintiff did not get factual notice .of the lawsuit until his bank account was
restrained

9. Afterf_alsely informing the White Plains Civil Court that l\/|r. Kalvaitis had
been served with a copy of the-lawsuit, defendants obtained a defaultjudgment
against l\/lr. Kalvaitis in the_'amount of $6._01 1.08 on January 27, 2006.`

10. On February 16, 2006 defendants obtained a restraining order against - .

the plaintiffs bank account with Washington l\/lutual Bank.

3

Case 1:07-cv-00654-BS.]-RLE Document 1 Filed 01/26/07 Page 4 of 5

F.lRST CAUSE OF ACTION
VlOl.ATlON OF THE FAIR DEBT COLLECT|ON PRACT|CES ACT

11. The plaintiff hereby realleges in incorporates by reference each of then
above allegations t t t

12. The plaintiff is a “consumer” as that term is used in 15 U.S.C, §
1`6923(3). l

13. Defendants are both “debt collectors” within the-meaning of 15 U_.S.C. § `
issze(s). `

14. The alleged debt underlying the plaintiffs complaint is a “debt” within the
_ meaning of 15 U.S.C. § 1692a(5).

15‘. Defendants violated 15 U.S.C'. §§ 1692e and e(10) by falsely informing
the White P-lains Civil Court that the plaintiff was properly served with notice of
the lawsuit when in fact it knew or had reason to know that the plaintiff had never '
received any legal or actual notice of the lawsuit

16. Defendants violated 15 lJ.S.C. § 1692i(a)(2) by bringing and continuing
to maintain a legal action against the plaintiff in an improperjudicial district

1.7. Defendants vieie_ied 15 u.s.c. §§ 16921° end 1692r(1) by restraining the
plaintiffs VVashin-gton l\/|utual bank account when it knew that it had sued the
plaintiff in animproperiudicial district and had failed to provide the plaintiff with-

' actual or legal notice of that lawsuit

 

 

Case 1:07-cv-00654-BS.]-RLE Document 1 Filed 01/26/07 Page 5 of 5

18. The plaintiff is entitled to ana award of actual and statutory damages for
the defendants unlawful conduct in`additlon to-an award of costs and attorney’s _
fees,'pursuant to 15 U.S.C. § _1692k. l

WHEREFORE,' the plaintiff respectfully requests that-judgment be . l
entered as follows: n l _

A. Awarding the plaintiff actual damages pursuant to 15 USC §
1692k(a)(1). l

B. Awarding the plaintiff statutory damages pursuant to 15 'USC §
1692k(a)(2)(A).

C.- Awarding the plaintiff attorney’s fees and costs pursuant to 15 USC §
1692k(a)(3).

D, n Granting such other and further relief as the Court deems iust.

DEN|AND FOR JURY TRiAL
P|ease take notice that the plaintiff Johannes Kalvaitis demands trial by
jury in this action. `

Dated: January 26, 2006

NewYork,lNY - %@ M_

Kevin C. l\/lallon (kcm 4798)
Fishman & Neil, LLP `
305 Broadway, Suite 900
New York, NY 1000-7-
(212) 822-1474 `

. Attorneys for Plaintiff

 

